 


109 HRES 550 IH: Expressing the sense of the House of Representatives regarding the importance of maintaining the Asia-Pacific Economic Cooperation (APEC) forum as the preeminent multilateral institution in the Asia-Pacific region.
U.S. House of Representatives
2005-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 550 
IN THE HOUSE OF REPRESENTATIVES 
 
November 10, 2005 
Mr. Kirk (for himself, Mr. Larsen of Washington, Mr. Manzullo, Mr. Burton of Indiana, Mr. Crowley, Mr. Kennedy of Minnesota, Mr. Smith of Washington, and Mr. Wilson of South Carolina) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the importance of maintaining the Asia-Pacific Economic Cooperation (APEC) forum as the preeminent multilateral institution in the Asia-Pacific region. 
 
Whereas the Asia-Pacific region accounts for 40 percent of the world’s population, more than half of world trade, and 60 percent of global gross domestic product; 
Whereas the growth of the Asia-Pacific region has created millions of new jobs in the United States; 
Whereas United States businesses in the Asia-Pacifc region face obstacles to doing business in the region, in part due to a rise in discriminatory regulations and standards; 
Whereas the Asia-Pacific Economic Cooperation (APEC) was established as a forum for the United States to address business concerns in the region; 
Whereas success in APEC contributes directly to keeping the United States at the forefront of the global marketplace by strongly supporting current World Trade Organization (WTO) negotiations, developing model measures for high quality free trade agreements, sensible regulations and standards, and streamlining the movement of goods across borders by its members; and 
Whereas the upcoming APEC Leaders’ Meeting in Busan, Korea is an important opportunity to demonstrate to the world the commitment of the United States to improving prosperity and security in the Asia-Pacific region: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)the continuing success of the Asia-Pacific Economic Cooperation (APEC) is in the national interest of the United States because APEC is the only multilateral institution in the Asia-Pacific region that includes the United States; and  
(2)APEC should remain at the center of United States diplomacy in the Asia-Pacific region. 
 
